Title: [March 1785]
From: Adams, John Quincy
To: 



      Tuesday March 1st. 1785.
      
      
       Coldest weather we have had this year. Reaumur’s thermometer at 8 degrees below the freezing point. Abbé de Chalût told me last evening, that neither he nor his brother, (and they are both turned of seventy,) remember ever to have experienced so cold weather in the beginning of March.
      
      

      2d.
      
      
       Paris afternoon. La Servante Maitresse, and, the 20th. Representation of Richard Coeur de Lion, an Opera, at the Italian Comedy. The words are of Sèdaine and the Music of Gretri. It is a delightful Piece, and the music like all the rest of Mr. Gretri’s compositions is admirable. We were early, but could get only very bad places; I never saw any Théatre more crowded, and a vast number of persons could get no Places at all. Philippe play’d Richard, and Clairval Blondel: this is a charming Character, and was very well acted. Mlle. Rosalie in Blondel’s guide, was interesting, as also Mlle. Colomb, in the Countess of Flanders. The First Piece, is a translation of the Serva padrona, of the famous Pergolezzi, but it is a very bad one. The music, is perhaps some of the best ever composed, but the piece has no effect upon the Théatre. There are in this Piece only two speaking Characters and one mute personage.
      
      
       
        
   
   By Pierre Baurans, Paris, 1754, with music by Giovanni Battista Pergolesi (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      4th.
      
      
       Letters from America as late as January 1st. by the way of England: One from Mr. Jay at New York, of Jany 14th to the Ministers, informing them of his having accepted the place of Minister for foreign affairs.
      
      
      
       
      
      
      
       
        
   
   These included: Cotton Tufts to JA, 1 Jan., not found; Tristram Dalton to JA, 21 Dec. 1784 (Adams Papers); and probably Francis Dana to JA, 12 Dec. 1784 (same).


       
       
        
   
   “Jany. 14th” was written over a date in December (day illegible), which accounts for the inconsistency with the first clause in this entry. The letter is printed in Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 7:606.


       
      
      

      5th.
      
      
       Company to dine. Mr. Bleakly took charge of some Letters for London, one for Mr. Elworthy. He goes on Monday. Mr. Pickman sets out for London too, in the Course of the next week. I dined with him last June at London, on board Captn. Callahan’s ship. He belongs to Salem, and is a very agreeable young Gentleman. Mr. Waring thinks of going to America in May, about the time I shall: Indeed it is not improbable that we shall go together: though he wishes to go from London, first. Mrs. Bingham came in the evening, and spent an hour with the Ladies. She looks very unwell: has had the tooth ache, violently for almost ten days. She is going to Switzerland, and to Italy next summer. Mr. B. made a very large fortune during the War by privateering, and since the Peace, came to Europe to enjoy it.
      
      
       
        
   
   JA to James Elworthy, 5 March (LbC, Adams Papers).


       
      
      

      7th.
      
      
       Dined at the Marquis de la Fayettes. The Chevalier de la Luzerne dined there has been in the Country for some Months past. M: de Camaran a young french gentleman who went to America with the Marquis the last time was asked by Mrs. B. what part of America he liked best. He did not know from what part she was, and answered Boston. “I never was there” said Mrs. B. The Gentleman was embarass’d when he found she was a Philadelphian; but she added j’aime beaucoup mieux l’Europe que l’Amerique. Mrs. B. is handsome, about 20 years of age, and her husband is supposed to be, and lives as if he was, very rich; so it is not very astonishing that she prefers Europe to her own Country.
      
      
       
        
   
   Anne César, Chevalier de La Luzerne, the masterful French minister to the United States, 1779–1784, described by Bemis as having “exercised a more complete ascendency over the Government of the United States than any foreign envoy since his time.” JA and JQA had first become acquainted with La Luzerne on their return from France in 1779. On board La Sensible JQA taught English to the French minister, who was impressed with young Adams’ mastery of the language (Samuel Flagg Bemis, The Diplomacy of the American Revolution, N.Y., 1935, p. 102–103; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:385).


       
      
       

      9th.
      
      
       Paris. Mr. Williamos went with us to see the Gallery of Pictures belonging to the Duke de Chartres in the Palais Royal. It is one of the finest Collections in Europe. There are a great number of Pictures by the first Masters of the Art. More of Raphael, than in any Collection I ever saw. The cieling is painted in Fresco by Antony Coypel. The paintings are very fine, and it is a pity they will be destroyed as the building will soon be demolished in order to continue those, they are now erecting. Among the numerous admirable paintings in this gallery I distinguished particularly the few following. Our Saviour dead, with four women round him by Raphael. The Swiss said to us, “c’est le tableau le plus precieux qu’il y ait dans l’univers.” The virgin Mary is represented in a swoon. The expression of grief in the other faces is such as one cannot conceive without seeing the painting. Inexpressible distress is seen in all. Yet the character of each is different; it is impossible to see it without being deeply affected. The colouring is still extremely fresh, though the picture is two hundred years old. A Saint John placed above the other. It is only St. John with his Gospel before him; but it is a Master Piece. A child Jesus receiving cherries from St. Joseph, by Raphael also which is admirable. The history of Constantine in a course of painting by Jules Romano and Raphaël. A Christ appearing to Mary Magdalen, by Raphael. A judgment of Paris by Rubens. This is the only remarkable painting of that Master in the Collection. Among the Portraits, a burgermaster of Amsterdam by Rembrandt is admirable. As indeed are almost all the pictures there. There are however some so bad, that I was astonished to find them there, and some that are absurd and ridiculous. There is one where St. Joseph is at work as a Carpenter; our saviour as a child is holding a line, and the virgin Mary, devoutly sewing a shirt. In another she is washing linen, Christ is taking it as she washes it, gives it to Joseph, who hands it up to a parcel of angels: and they hang it upon the branches of a tree to dry. I am not a sufficient connoisseur in Pictures to decide whether they were good, but I know that the Ideas are groveling, despicable, and impious. There are several allegories, such as Mars and Venus tied together by Cupid. Mars is Henry the fourth, and Venus Gabrielle d’Estrées; but allegories are not the thing in Painting. Upon the whole I don’t know of any Collection of Pictures I have ever seen that gave me so much Pleasure. There are in this gallery a number of models of the different trades. The Shops of the artists in each trade are compleat, and all are made at the rate of an inch per foot. The Duke de Chartres intended to have the whole Encyclopedia, thus in miniature, but his buildings in the Palais Royal have been so amazingly expensive, and he pays so high an interest for the money he borrows, that he wanted money I suppose to continue the models, he has already the joiner, Carpenter, Apothecary, Chimist, Anatomist and a number of others. It were to be wished he had completed the Collection.
       We afterwards went to see Mademoiselle Bertin’s magazin de modes. She is the Queens milliner, and the first millener in Europe. Mademoiselle Bertin is the most celebrated person in the Kingdom: the heroes that have acquired so much naval glory must all strike their flaggs before Mlle. Bertin. Their reputation lasted perhaps a month in Paris. Hers has lasted years and will last years still if she lives. She keeps her Equipage, and makes I suppose 100,000 livres a year. She has at least twenty women working in her magazine at a time. She is at this time occupied in making dresses for an Infanta of Spain aged 10 years who is to be married in a short time to a Prince of Portugal aged 12. Three hundred thousand livres have already been advanced to Mlle. Bertin. But as this sum, which is only 12000 guineas is so small a trifle, she is left at her own Discretion: and that discretion is such that she will probably go to four times the sum that has been advanced. We saw a petticoat there, which at a moderate evaluation, I suppose amounts to about a thousand guineas, and all the rest is in Proportion. All this is very pretty; but some morose, surly fellow might say, where does all this money come from. “Ay, there’s the rub.” We must be contented with admiring the magnificence of the Robes and go no further. I dined at Dr. Franklin’s. M: de St. Olympe was there; and M: Dusaulx a Member of the Academy of Inscriptions and Belles Lettres; who has published a translation of Juvenal, of which he spoke with sufficient complaisance.
      
      
       
        
   
   Charles Williamos, an intimate of the Jefferson-Adams circle in Paris in 1784–1785, who was described by AA after his death as “this curious adventurer, who possesst Benevolence, without conduct, and learning without sense.” Swiss by birth, he served with British forces in America in the late 1750s and traveled widely there, becoming an expert on Indian affairs and a correspondent with British cabinet officers. Jefferson severed relations with him in July after learning that he was quite likely a spy for the British or at least in their pay. “He tarried in Paris,” AA later wrote to JQA, “untill he could not leave it, for debt; and he had borrowd of every American there; untill he could get no further credit” (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 8:269–273; AA to JQA, 16 Feb. 1786, Adams Papers).


       
       
        
   
   Antoine Coypel, painter for the Duc d’Orleans, who was placed in charge of the interior decoration of the Palais Royal (Bénézit, Dict, des peintres, sculpteurs, dessinateurs et graveurs).


       
       
        
   
   The Palais Royal was of course not demolished.


       
       
        
   
   This painting may be a copy of The Entombment. The original was painted in 1507 and is now at the Galleria Borghese in Rome (Luitpold Dussler, Raphael: A Critical Catalogue of His Pictures, Wall-Paintings and Tapestries, London, 1971, p. 23–24).


       
       
        
   
   Possibly Raphael’s Saint Jean au desert (Casimir Stryienski, La galerie du Régent Philippe Duc D’Orleans, Paris, 1913, p. 158–159), but JQA’s descriptions are usually too vague to identify particular paintings.


       
      
      

      11th.
      
      
       Paris afternoon. Got of Froullé Brindley’s Virgil. Went to see Mr. Pickman, at the Hotel de york. He intends setting away for London, next Monday. Spent the evening with Mr. Jefferson whom I love to be with, because he is a man of very extensive learning, and pleasing manners. Memorandum took the 4 last volumes of The tableau de Paris. Mr. Williamos, with Mr. and Mrs. Rooker, were at Auteuil in the morning.
      
      
       
        
   
   Opera, London, Brindley edn., 1744, and inscribed with JQA’s name (MQA).


       
       
        
   
   Mr. and Mrs. John Rucker, who became intimate with the Adamses when they moved to London later in the year. Rucker was a partner in Robert Morris’ New York commercial house. In 1787 he got into difficulties which caused him to leave England under a cloud and required JA to journey to Holland at two days’ notice to sign bonds for a new loan so that the interest on the Dutch loan could be paid (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 3:210; AA2 to JQA, 10 June–16 July 1787, Adams Papers).


       
      
      

      12th.
      
      
       Paris afternoon with Mrs. A. upon some business for Mrs. Hay, who is at Beaugency. Mr. Graff au magazin de dentelles Rue des deux portes St. Sauveur. Beaumarchais the author of the too famous Comedy la folle journée ou le mariage de Figaro was taken up the other day, immediately after supper, and carried to St. Lazare where he is imprisoned. I ask’d of somebody what reasons were given for the measure. That is the beauty of the french government, said the gentleman; to lock up a Man without saying why nor wherefore. It is supposed that it was because Beaumarchais wrote a song upon a mandement of the Archbishop of Paris, which warned his People, not to go to see the Comedy, and not to buy the edition of Voltaire that Beaumarchais is printing, or because in a Letter which he printed some days since in the Journal de Paris, he boasted of having surmonté tigres et Lions pour faire jouer sa piece. By tigers and Lions he meant the king and his ministers who were very averse to Figaro’s being acted: but the Queen who favoures it extremely prevailed, and the success the piece had is wonderful. It has run through 74. representations, and unless this event occasions its being stopp’d, it will probably be played a number more times. However that may be, Beaumarchais is not in an agreeable situation now. It is not an easy thing to get out of those prisons.
       
        ............“facilis descensus Averni
        ......
        Sed revocare gradum, superasque evadere ad auras.
        Hoc opus, hic labor est.”
       
       His friends it is said, are not sorry that he is taken up; but are very much offended at his being put into St. Lazare, where none but low fellows are sent: had he been conducted to the Bastille, they would have been quite silent.
      
      
       
        
   
   A bishop’s letter or mandate.


       
       
        
   
   “. . . easy is the descent to Avernus . . . but to recall thy steps and pass out to the upper air, this is the task, this the toil!” from Virgil’s Aeneid, Bk. VI, lines 126, 128–129 (Virgil, transl. H. Ruston Fairclough, 2 vols., N.Y., 1930, 1:514–515). Despite some errors in copying, JQA doubtless used the Brindley edition (p. 177), which he had purchased the day before.


       
       
        
   
    JQA’s account of Beaumarchais’ outspoken attack is essentially correct. On reading Le mariage de Figaro, Louis XVI determined never to allow it to be played, but was forced by court pressure and by the persuasion of his wife, Marie Antoinette, to allow a private performance in Sept. 1783. This was followed a year later with a public production, which proved an instant success, especially effective in its assault upon the ancien régime and the censorship of the press. Beaumarchais’ replies to his critics at this time offended a prince of the blood, who asked Louis to arrest him. Finally, after public outrage, the French playwright was released from St. Lazare on 15 March (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.; entry for 15 March, below). On 16 April JQA bought a copy of Beaumarchais’ play (n.p., 1785), which is now in the JQA pamphlet collection at MBAt.


       
      
      

      14th.
      
      
       Walk’d into Paris in the morning. Hôtel de York Rue Jacob. Mr. Pickman set away for England by the Diligence, at noon. Found Mr. Boling at the Hotel de York. He arrived in Paris only three or four days ago. Mr. West of Philadelphia, arrived from London, at the Hôtel; before Mr. Pickman went away: he said he had a letter from Mr. Jackson, for my father. I went with Mr. Boling, to the hotel de Bretagne, and saw Mr. Waring, who thinks of going to England, in the Course of next week. Returned to Auteuil on foot. The walk was too long. The distance from the village to the place de Louis 15. is more than 3 miles and I did not walk less than 2. about the City. A Large Company to dine with us. Mr. Brantsen, the Dutch Ambassador extraordinary, the Chevalier de la Luzerne, Marquis and Marquise de la Fayette, Mr. and Mrs. Rooker, Miss Ramsay, Mr. and Mrs. Bingham, and Coll. Humphreys, Mr. Williamos, &c. Mr. and Mrs. Rooker lately arrived in Paris and propose staying here about a fort’night. They came in a very dull time for, the Theatres were shut up last Sunday, for Three weeks, as they are yearly. The only public amusements open during that time are at the foire St. Germain, and three concerts a week at the Chateau des Tuileries.
      
      
       
        
   
   See entry for 16 March, note 1 (below).


       
      
      

      15th.
      
      
       Paris in the afternoon, with Mr. A. Got of Froullé, the Horace and Ovid of Brindleys edition. While I was in the Shop, we heard a little bell in the Street; immediately every body in the shop, but myself, fell on their knees, and began to mutter prayers and cross themselves. It was a priest, carrying le bon dieu, to a dying man. This is one of the most revered ceremony of the Romish Religion. Whenever this bell rings, (which is to inform People, that god is passing by) every man woman and child fall upon their knees and remain so till it has passd quite by. Every carriage that meets it, even the kings, is obliged to stop; and the persons in it bend the knee: formerly they were obliged to get out of the carriage and kneel in the street: but this is no longer customary. The Priest that performs this ceremony is called porte-dieu. (The word is to revolting for me to translate it.)
       Louis 15 revenant du palais de la justice, ou il venait d’exercer un acte d’autorité envers le parlement de Paris, rencontra au bas du Pont Neuf le viatique de la paroisse Saint Germain l’Auxerrois. Tout son cortège royal s’arrêta; il descendit précipitamment de son carrosse, se mit à genoux dans les boues, et le prêtre sortant de dessous son dais, jadis rouge, lui donna la bénédiction. Le peuple émerveillé de cet acte pieux, oublia l’acte d’autorité qui lui déplaisait, et se mit à crier vive le roi! Et tout le long du jour il répéta: il s’est mis a genoux dan les boues!
       
       Le porte-dieu à qui cette bonne chance arriva, eut une pension de la cour.
       Tableau de Paris vol: 4: ch: 28. title porte-dieu
       Went to see Messrs. les abbés. Abbé Arnoux told me that Beaumarchais was set at Liberty. I imagine he will be pretty humble, after this lesson. We spent all the evening with Mr. Jefferson.
      
      
       
        
   
   Horace, Opera, London, 1744; Ovid, Opera, 5 vols., London, 1745; both are inscribed “J.Q. Adams, Paris, March 15, 1785” (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
      

      16th.
      
      
       Mr. West, came out, and brought to Mr. Adams, two letters from Mr. Jackson.
      
      
       
        
   
   Jonathan Jackson to JA, 25 Feb. (Adams Papers); the other letter has not been found and is not mentioned in JA’s reply of 18 March (LbC, Adams Papers).


       
      
      

      17th.
      
      
       Dined at Dr. Franklin’s with a considerable large Company. Mr. Brillon, an old french gentleman very gay and talkative. Young Mr. Chaumont who goes to America by the April packet from l’Orient. Mr. Boling, a descendent of an Indian Queen, of somewhat a dark complexion, and his manners, are not perfectly pleasing to the Ladies. Mr. Norris, an American Quaker, turned Catholic. His turns of mind seems rather melancholic, and while Mr. B. gave himself up to unbounded laughter at the wit of our old french guest, Mr. N. did not relax one feature of his face: he hardly spoke a word the whole time. Mr. Dalrymple, Secretary to Mr. Crawford the British Commissary, for making a Treaty of Commerce with France. The Treaty of Commerce, is said to be just as far advanced as it was, when Mr. C. left England, which was about 9 months ago. In the meantime Mr. C. is determined to be of some service to his Country and has been employing his time in forming a project, to pay off the national debt of G. Britain which he proposes to accomplish by borrowing more money. He pretends that his scheme will suit as well for America as for England; and in that he is very right. This project has nothing in common with my dining at Dr. Franklin’s, but the anecdote is so curious that I cannot help taking notice of it, here. But it must be known that Mr. C. is a great partisan for Mesmer, who he says, has, mended his health very materially. I think however, that a few grains of hellebore, would be of still more use to him. Mr. and Mrs. Bingham, and Commodore Jones, Coll. Humphreys’, and Mr. Williamos, and several other gentlemen dined at the Doctor’s. The old gentleman, is perfectly well, except the Stone, which prevents him from riding in a Coach, and even from walking; he says he is determined to return to America this Spring. The motion of a Vessel, would not, he thinks, be painful to him.
      
      
       
        
   
   M. de Jouy Brillion, receiver-general of trusts of Parlement, who lived at Passy and was a friend of Franklin (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 5:42; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:46–47).


       
       
        
   
   Jacques Le Ray de Chaumont, also known as James Le Ray, was the son of Jacques Donatien Le Ray de Chaumont, the commissary of the American fleet and landlord of Franklin at Passy. Young Chaumont was about to begin a tour of America; he returned in 1790 representing European land speculation interests in northern New York, where he lived for the next forty years (Franklin B. Hough, American Biographical Notes . . ., Albany, 1875, p. 254; JA to John Hancock, 14 April, LbC, Adams Papers).


       
      
      

      18th.
      
      
       Paris afternoon. Went to see Mr. and Mrs. Rooker and Mr. West, but neither were at home. Walk’d an hour in the Palais Royal: met Mr. Waring there: he tells me that Beaumarchais has written to the king, to complain for his having been sent to St. Lazare. I got of Froullé, the Juvenal with Monsr. Dusaulx’s translation.
      
      
       
        
   
   Satires de Juvénal, traduites par M. Dusaulx, Paris, 1770 (MQA).


       
      
      

      20th.
      
      
       My father went to Versailles in the morning to see the Count de Vergennes, upon the subject of a Treaty between the U. States, and the Powers of Barbary. The Emperor of Morocco has taken an American vessel belonging to Mr. Fitz Simmons of Philadelphia. He has made the Master and the crew prisoners; but has not suffered them to be made slaves. He has ordered his People not to take any more untill Congress may send a Consul to him: and he offers to treat with us, upon the same footing that he does with all the Powers of Europe. This matter gives the American Commissioners, a great deal of trouble at present. Mr. West, Mr. Norris, Mr. Waring and Mr. Boling dined with us. I promised Mr. West to introduce him to the Marquis de la Fayette, someday this week. Mr. Boling sets off for London tomorrow. The Foire St. Germain closed last evening.
      
      
       
        
   
   For this incident and its significance for relations between the United States and Mediterranean powers, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:173–174 and references there.


       
       
        
   
   A Paris fair devoted more to amusements than to business and trade, which began on 3 Feb. and ended on the Saturday before Palm Sunday; its popularity destroyed by the Galeries du Palais Royal, it closed in 1786 (Jacques Antoine Dulaure, Histoire civile, physique et moral de Paris, 10 vols., Paris, 1825, 8:197–199).


       
      
      

      23d.
      
      
       Paris. Hotel de york, rue Jacob: for Mr. West. I went with him and presented him to the Marquis de la Fayette, and afterwards to Mr. Jefferson. Walk’d after that, in the Palais Royal. This place furnishes a vast fund of entertainment to an observer. It is the most frequented walk in Paris. At every hour of the day, and of the night too, you will never fail of finding company there, and it is very curious to see the different dresses and appearances of the People you find there. Dined at the hotel de York with Mr. Rooker. In the afternoon the Ladies went to Auteuil, and I went with Mr. West, to the Theâtre des Varietés, to see le sieur Pinettiprofesseur de Physique, Mathématiques, &c. perform his Experiences. Le sieur Pinetti, is a very great quack, and his Experiences, are nothing but a parcel of jugglers tricks, which every mountebank of a fair, performs as well for 12 sols, as he does for 6. livres. He had not much Company this evening; I suppose on account of the promenade de Longchamps, which began this day.
      
      
       
        
   
   Doubtless, the conjurer Giuseppe Pinetti de Willedal, author of Amusemens physiques, et différentes expériences divertissantes, composées & exécutées, tant à Paris que dans les diverses cours de l’Europe, Paris, 1784.


       
      
      

      24th.
      
      
       Mr. Adams and the Ladies went to the church of St. Sulpice, and afterwards to Longchamps. This day the king washes the feet of 12 poor children in imitation of our Saviour’s washing those of the apostles. The kings brothers serve those children at dinner, and they have some peculiar privileges; such as being pardoned twice for crimes for which any other persons would be hang’d &c. Some of the great noblemen, follow the example of the king; and the archbishop of Paris performs the same ceremony at the Church of Nôtre Dame.
      
       

      25th.
      
      
       Good Friday. Went in the afternoon to Longchamps. This is the last Day. Every year; the wednesday, thursday, and friday, of the week preceding Esther, which is called Semaine Sainte, there is a kind of procession in the Bois de Boulogne, and it is called Longchamps. There are perhaps each of those Days a thousand carriages, that come out of Paris to go round one of the Roads in the wood one after the other. There are two rows of carriages, one goes up and the other down so that the People in every carriage, can see all the others. Every body that has got a splendid carriage, a fine set of horses, or an elegant Mistress, send them out on these days to make a show at longchamps. As all the Théatres, and the greatest part of the public amusements, are shut all this week, the concourse is always very considerable for those, that cannot go there to be seen, go to see, and as it commonly happens upon the like occasions, there are always twenty to see for one there is to be seen. It is very genteel, for there are always there some of the first people in the kingdom. The hours are from five to seven, by which time very few carriages remain there; for they all go off together, so that one quarter of an hour before the place is entirely deserted, the concourse is the greatest. The origin of this curious custom, was this. There is a convent of women called Longchamps, somewhere near the Bois de Boulogne, where formerly, there was some very fine music, performed on these days, which drew a vast number of Persons out from Paris to hear it: but one year there was an uncommon concourse, and some disorders happened, which induced the Archbishop of Paris, to forbid this music on these days, but the Public, who had commonly taken a ride round part of the wood after hearing the music, continued taking the latter part of the amusement, when they were deprived of the first, and the custom has been kept up, to this day.
       After it was over we went and drank tea with Dr. Franklin. Saw Mr. Dalrymple there. The weather is very cold and disagreeable yet.
      
      

      26th.
      
      
       Paris afternoon. Froullé, books upon astronomy. Went to see Mr. West and Mr. Waring but neither was at home. Messieurs Van den Yver bankers Ruë Royale, Butte St. Roch. Spent part of the evening with the abbés. While I was there a Gentleman came in, who was a great partisan, for animal magnetism, that he very strenuously defended. Speaking of Dr. Franklin, he said j’aime beaucoup M: Franklin, c’est un homme de beaucoup d’esprit et de génie; je suis seulement faché pour lui, qu’il ait signé ce rapport des Commissaires. He spoke this with so much naïveté that I could not help smiling. When he went away the abbés told me he was a man, worth 50,000 livres a year, of an exceeding benevolent disposition, and that he does a great deal of good: a sensible man, but very firmly persuaded of the reality of animal magnetism. Mesmer the pretended discoverer, has certainly as yet, behaved like a mountebank, and yet he has persuaded a great number of People, and some persons of great Sense and learning, that he has made an important discovery. An extraordinary System, a great deal of mystery, and the art of making People, pay a hundred louis d’ors for a secret which no body receives, have persuaded almost half this kingdom, that Mesmer really has the secret that he pretends to have.
      
      
       
        
   
   Van den Yver Frères was the Paris agent for W. and J. Willink, Amsterdam bankers. On this day JA drew an order of 4,800 livres on the firm for JQA (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:172).


       
      
      

      27th.
      
      
       Sunday. Mr. Adams dined with Mr. de St. Olympe’s and spent the evening at Mr. Jefferson’s. At about seven o’clock in the evening the Queen, was delivered of a Son, who is Monseigneur le Due de Normandie: this is one of the most important events that can happen in this kingdom; and every Frenchman has been expecting it, as if the fate of his life depended upon it. One would think that after having a Dauphin they would be easy, and quiet, but say they, the Dauphin is young and may die; and tho’ the king has two brothers one of whom has several children, yet the Capital point is that the crown should pass down eternally from father to Son: insomuch that they would prefer being governed by a fool or a tyrant, that should be the Son of his predecessor, than by a sensible and good prince, who should only be a brother. The Canons announced to us the birth of the Prince. The Queen was taken ill only an hour before her delivery, a Circumstance which must have been very agreeable to her, for a few minutes before she is delivered, the doors of her apartment are always opened, and every body that pleases is admitted, to see the child come into the world, and if there had been time enough, all Paris would have gone pour voir accoucher la Reine. The name of the young Duke of Normandy, is not yet known.
      
      
       
        
   
   Louis Charles de France (1785–1795), later Louis XVII (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
      
      

      28th.
      
      
       Snow in the morning sufficient to cover the ground. Dined at the Marquis de la Fayette’s. When I arrived there the Marquis was not returned from Versailles, where he went last evening immediately upon hearing of the Queen’s delivery, but could not get there soon enough to be present at the Christening. He told me a curious Circumstance. The Queen was so large, that it was suspected she might have twins, and Mr. de Calonne, the controuler general had prepared two blue ribbands, in case two Princes should be born, for the kings children must be decorated with those badges, immediately after they come into the world. The Count and Chevalier de la Luzerne dined with us. After dinner I went with Mr. West to see Mr. and Mrs. Rucker, and afterwards we took a walk together in the Palais Royal. It is curious to hear the sagacious reflections and remarks upon the event of yesterday, made by the badauds: and it is pleasing to see how joyful how contented they look. All take the title given to the Prince, as a doubtless presage, of his future Conquests, and are firmly perswaded that it was expressly given him, that England may be a second time subdued by a Duke of Normandy: if they dared, they would mention another point, in which, the pretended, conqueror may resemble the real one. The Palais Royal, the Spanish Ambassador’s hotel, the Hôtel des Invalides, the Ecole militaire, and several other buildings were illuminated in the evening.
      
      
       
        
   
   César Henri, Comte de La Luzerne, administrator and brother of the Chevalier de La Luzerne (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   Common speculation was that the young duc might be a bastard like William the Conqueror, his predecessor to the title. From 1783 to 1787 there was a liaison between Marie Antoinette and Count Axel de Fersen, colonel commandant of the Royal Swedish Regiment in the French army. While rumors abounded, there is no hard evidence that the Duc de Normandie was Fersen’s son (Philippe Huisman and Marguerite Jallut, Marie Antoinette, London, 1971, p. 156–157).


       
      
       

      29th.
      
      
       Dr. Franklin’s early in the morning. Coll. Humphreys breakfasted with us, and went with Mr. Adams to Versailles, where they were presented for the first time, to the new born Prince, who received them in bed: there were half a dozen ladies in the chamber. There were three beds joining each other, and in the middle one laid M: le Duc. Probably that in the night one of the Ladies sleep in each of the other beds to prevent Monseigneur from falling out. The king was exceedingly gay, and happy, and his brothers appeared so too.
      
      

      30th.
      
      
       Mr. Adams dined at the Spanish Ambassador’s, Count d’Aranda, an old man 70 years of age, who married, last year a young woman of 20. Peace be with him!
      
      

      31st.
      
      
       Madame de la Fayette sent a Card to offer us places for the Te Deum, which is to be sung tomorrow at Nôtre Dame, when the king is to be present. Mr. Adams dined at Count Sarsfield’s.
      
      
       
        
   
   Not found.


       
       
        
   
   A social and intellectual friend of the Americans in Paris, Guy Claude, Comte de Sarsfield, was a French military officer of Irish extraction, who lived in Paris and traveled frequently between the Netherlands, London, and Paris, where he was often in JA’s company (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:381).


       
      
     